Citation Nr: 0713926	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-42 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
carpel tunnel syndrome with right wrist flexion contracture 
and loss of function of thumb and index finger of the major 
arm.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied an increased rating for 
carpel tunnel syndrome of the right wrist and entitlement to 
TDIU. 

The veteran was represented by an attorney when the appeal 
was certified to the Board.  Since then, the attorney has 
retired from the practice of law.  The Board notified the 
veteran in January 2007 of the retirement and provided him an 
opportunity to select new representation.  The veteran has 
not done so.  The Board will proceed to consider the appeal.


FINDINGS OF FACT

1.  The veteran's service-connected carpel tunnel syndrome 
with right wrist flexion contracture and loss of function of 
thumb and index finger of the major arm has been manifested 
by severe incomplete paralysis with 2 degrees of dorsiflexion 
and 3 degrees of palmar flexion of the wrist, the inability 
to make a fist or extend the fingers, an inability to oppose 
the thumb and fingers and complaints of pain.  The medial 
nerve is not completely paralyzed, nor is there atrophy, 
trophic disturbance, ulnar deviation, incomplete or defective 
pronation, the thumb in the plane of the hand, or index and 
middle fingers extended more than normal. 

2.  The veteran is currently service connected for carpel 
tunnel syndrome with right wrist flexion contracture and loss 
of function of thumb and index finger of the major arm, rated 
as 50 percent disabling, and for allergic dermatitis, rated 
as noncompensable.  These evaluations do not meet the 
schedular requirements for assignment of a total disability 
rating based on individual unemployability.

3.  The veteran's service-connected disabilities do not 
preclude him from obtaining or retaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 50 percent 
for carpel tunnel syndrome with right wrist flexion 
contracture and loss of function of thumb and index finger of 
the major arm are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2006).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Rating

The veteran currently receives a 50 percent rating for carpel 
tunnel syndrome with right wrist flexion contracture and loss 
of function of thumb and index finger of the major arm under 
Diagnostic Code (DC) 8515.  He contends that he is entitled 
to a higher rating.  For the reasons that follow, the Board 
concludes that an increased rating is not warranted.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the median nerve is rated under Diagnostic Code 
8515, which provides for evaluation based on incomplete or 
complete paralysis of the hand.  A 50 percent evaluation is 
assigned for severe incomplete paralysis of the major hand.  
Complete paralysis of the hand at the median nerve warrants a 
70 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2006).

Complete paralysis of the median nerve produces inclination 
of the hand to the ulnar side with the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, and the thumb in the 
plane of the hand (ape hand); incomplete and defective 
pronation of the hand with the absence of flexion of the 
index finger, feeble flexion of the middle finger, inability 
to make a fist, and index and middle fingers that remain 
extended; inability to flex the distal phalanx of the thumb 
with defective opposition and abduction of the thumb at right 
angles to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2006).

At the veteran's November 2003 VA examination, the right 
wrist and hand were shown to have significant disability.  
The examiner noted that the veteran could not make a fist or 
extend his fingers due to complaints of pain.  The veteran 
had 2 degrees of dorsiflexion and 3 degrees of palmar flexion 
without excruciating pain.  The veteran denied the ability to 
oppose his thumb and fingers of the right hand.  The examiner 
found extreme tenderness along the previous surgical scar.  
Any attempt at ulnar or radial deviation resulted in 
"exquisite complaints of pain."  The examiner noted that 
the veteran did not use his right hand or arm when attempting 
to redress or put his medications away at the end of the 
exam.  

An EMG was performed in association with the VA examination.  
It showed that the veteran's medial nerve had delayed 
responses.  The ulnar and radial nerves had normal responses.  
The examiner indicated that the veteran's carpel tunnel 
syndrome was mild to moderate.  
The Board also notes that the veteran has had additional 
injuries to his hand that aggravated his condition.  From the 
record it appears that he broke the styloid process in a 
fight in 1979 and accidentally shot himself in the hand while 
cleaning a rifle in 1980.  He has also been diagnosed with 
cervical radiculopathy causing pain and numbness in his right 
shoulder and arm.  Compensation is only merited for service 
connected conditions; however, the examiner considered the 
evidence of record on these injuries and stated that it was 
"not possible to state if his current status is his normal 
progression or if it is exacerbated by the fact [that] he has 
had further injuries...."  The Board will not attempt to 
separate out the symptomatology of each injury.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (When it is not 
possible to separate the effects of the service-connected 
condition from a nonservice- connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  

The Board has reviewed the veteran's remaining medical 
records, from both VA facilities and from the Salem Memorial 
District Hospital, for evidence that might be used for 
ratings purposes.  Beyond complaints of pain and difficulty 
in using his right hand and arm, they do not provide 
functional assessments of the veteran's disability.  As such, 
they cannot be used for ratings purposes.

The veteran does have significant disability as shown by his 
inability to make a fist or extend his fingers, an inability 
to oppose his thumb and fingers, and the restriction of 
movement in his wrist.  However, the medial nerve is not 
completely paralyzed, nor is there atrophy, trophic 
disturbance, ulnar deviation, incomplete or defective 
pronation, the thumb in the plane of the hand, or index and 
middle fingers extended more than normal.  The Board finds 
that the preponderance of the evidence supports a finding 
that the veteran's carpel tunnel syndrome is more like severe 
incomplete paralysis rather than complete paralysis.  A 
higher rating under DC 8515 is not warranted.

The Board has considered the application of other Diagnostic 
Codes.  Under DC 5214, ankylosis of the wrist merits a 
maximum 50 percent rating for the major hand, for unfavorable 
ankylosis in any degree of palmer flexion, or with ulnar to 
radial deviation.  A note to Diagnostic Code 5214 also states 
that extremely unfavorable ankylosis will be rated as loss of 
use of hands under Diagnostic Code 5125.  The veteran retains 
only a very limited motion in the wrist.  The degrees of 
dorsiflexion and palmar flexion noted above show that the 
hand is in an approximately neutral position, with no 
evidence of ulnar or radial deviation.  As the veteran 
already receives a 50 percent rating and his hand in not in 
an unfavorable position, ratings under DCs 5214 and 5125 are 
not warranted.  

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2006).  However, where a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a DeLuca analysis 
is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
The veteran's current 50 percent rating meets or exceeds all 
other ratings for the wrist, hand or fingers which are based 
on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5214-5230.  The analysis required by DeLuca, supra, 
would not result in a higher schedular rating.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II. TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has stated:

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service- connected disabilities 
nor his advancing age may be considered.  See 38 C.F.R. 
§ 3.341(a) (1992); Hersey v. Derwinski, 2 Vet. App. 91, 
94 (1992).  The Board's task was to determine whether 
there are circumstances in this case apart from the non- 
service-connected conditions and advancing age which 
would justify a total disability rating based on 
unemployability.  In other words, the BVA must determine 
if there are circumstances, apart from non- service-
connected disabilities, that place this veteran in a 
different position than other veterans with an 80 
[percent] combined disability rating.  See 38 C.F.R. § 
4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The veteran currently has ratings of 50 percent for carpel 
tunnel syndrome with right wrist flexion contracture and loss 
of function of thumb and index finger of the major arm, and 0 
percent for allergic dermatitis.  The veteran's combined 
rating is 50 percent.  38 C.F.R. § 4.25.  The veteran does 
not meet the schedular criteria listed in 4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

At the November 2003 VA examination mentioned above, the 
examiner offered an opinion that the veteran was prevented 
from working due to degenerative disease of the cervical and 
lumbar spine, alcohol abuse and illiteracy.  From the 
veteran's reported history, it appears that he has not been 
employed since 1973.  In fact, he has been considered totally 
disabled by VA since the 1970s - but for non-service-
connected reasons.

The objective evidence as to the severity of the veteran's 
service-connected conditions does not show that the 
conditions would prevent him from being employed.  In this 
case, the preponderance of the evidence is against finding 
that the veteran's service-connected disabilities alone make 
him unemployable.  The only medical evidence of record shows 
that his service-connected conditions are not of such 
severity as to preclude gainful employment.  In Van Hoose, 
the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based solely on the veteran's service-
connected disorders.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorders, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b); Gilbert, supra.

III. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The June 2003 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  See Pelegrini II, at 120-121.  

Since the RO continued the 50 percent disability rating at 
issue here for the veteran's service-connected disability and 
denied TDIU, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran identified 
treatment from several VA facilities, including Sioux Falls, 
Mt. Vernon, Poplar Bluff, Salem, Loma Linda, and Columbia.  
The veteran's Mt. Vernon, Poplar Bluff and Columbia records 
have been associated with the file.  No records were found at 
Sioux Falls, Salem and Loma Linda.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2003.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
right wrist and hand since he was last examined.  The veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2003 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

ORDER

Entitlement to a rating in excess of 50 percent for carpel 
tunnel syndrome with right wrist flexion contracture and loss 
of function of thumb and index finger of the major arm is 
denied.

Entitlement to TDIU is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


